Upon consideration of the petition filed by Plaintiff on the 10th of June 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 20th of August 2015."
Upon consideration of the petition filed by Plaintiff on the 2nd of July 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 20th of August 2015."